Citation Nr: 0102749	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  94-43 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for residuals of a dislocation of the right shoulder, 
postoperative, with traumatic arthritis.

2.  Entitlement to a disability evaluation in excess of 10 
percent for ganglion cyst, postoperative, and sprain of the 
right wrist.  

3.  Entitlement to disability evaluation in excess of zero 
percent for ganglion cyst, postoperative, of the left wrist.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to September 
1991.       

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1992 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, which granted service connection for residuals of a 
dislocation of the right shoulder and post operative ganglion 
cysts of the right and left wrists.  The veteran appealed the 
assignment of a 10 percent disability rating for the right 
shoulder disability and zero percent ratings for the service-
connected right and left wrist disabilities.

In a September 1994 rating decision, the RO assigned a 20 
percent rating to the service-connected residuals of a 
dislocation of the right shoulder.  A September 1995 rating 
decision assigned a 10 percent evaluation for the ganglion 
cyst and sprain of the right wrist.  

In a January 1997 decision, the Board determined that a 
disability evaluation in excess of 20 percent was not 
warranted for the service-connected right shoulder 
disability.  A timely appeal of that decision was filed to 
the United States Court of Appeals for Veterans Claims (the 
Court).  The Board remanded the issues of entitlement to 
increased evaluations for the service-connected ganglion cyst 
and sprain of the right wrist and the ganglion cyst of the 
left wrist to RO for further development.  

While the case was pending at the Court, the VA Office of 
General Counsel and the veteran's attorney filed a joint 
motion for remand, requesting that the Court vacate the 
Board's January 1997 decision and remand the issue of 
entitlement to an increased evaluation for residuals of a 
right shoulder dislocation for further development and 
readjudication.  In December 1997, the Court granted the 
joint motion, vacated the portion of the Board's January 1997 
decision and remanded the case to the Board for compliance 
with directives that were specified by the Court.  
In June 1998, the Board remanded the issue to the RO for 
further development in compliance with the directives that 
were specified in the Joint Motion.

In an April 2000 Supplemental Statement of the Case, the RO 
continued to deny increased disability ratings for the three 
service-connected disabilities. The veteran's VA claims 
folder was returned to the Board.   


REMAND

The veteran's service-connected residuals of a dislocation of 
the right shoulder, postoperative, with traumatic arthritis 
is currently assigned a 20 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5203, [impairment of the 
clavicle and scapula] (2000).  

The veteran's service-connected ganglion cyst, postoperative, 
of the left wrist is currently assigned a zero percent 
disability rating, by analogy to synovitis under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5020 (2000).  See 38 C.F.R. § 4.20 
(2000).  

The veteran's service-connected ganglion cyst of the right 
wrist, postoperative, and sprain of the right wrist (major) 
is currently assigned a 10 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5020 [synovitis] and 
Diagnostic Code 5215 [limitation of motion of the wrist] 
(2000).      

Reasons for remand

DeLuca considerations

In June 1998, the Board remanded this matter to the RO for 
development pursuant to the June 1997 Joint Motion.  The June 
1997 Joint Motion directed the Board to analyze the claim in 
terms of the degree of additional limitation of motion due to 
pain, weakened movement and excess fatigability or 
incoordination pursuant to DeLuca v. Brown, 8 Vet. App. 202 
(1995) and 38 C.F.R. §§ 4.40, 4.45, and 4.59 and to consider 
the veteran's periodic flare-ups, pursuant to Arnesen v. 
Brown, 8 Vet. App. 432 (1995).  In the June 1998 Remand, the 
Board directed the RO to schedule the veteran for a VA 
orthopedic examination to determine the nature and extent of 
the residuals of a dislocation of the right shoulder, 
postoperative, with traumatic arthritis.  The examiner was 
directed to report any resulting functional impairment 
associated with the right shoulder disability.  

Review of the record reveals that the veteran was afforded VA 
orthopedic examinations in February 1999 and April 2000.  The 
examiners reported the range of motion of the right shoulder 
in degrees.  The April 2000 VA examination report indicated 
that the limitation of motion of the right shoulder was 
reported in degrees and the examiner noted when the veteran 
experienced pain.  However, the VA examiners did not render 
an opinion as to the degree of functional impairment of the 
right shoulder or arm due to the service-connected 
disability. 

The Board finds that the RO did not comply with the 
directives of the June 1998 remand, since neither of the VA 
examinations reported the degree of functional impairment due 
to the residuals of a dislocation of the right shoulder, 
postoperative, with traumatic arthritis.  Because the 
veteran's complaints primarily relate to pain and functional 
impairment of his right shoulder, the provisions of 38 C.F.R. 
§§ 4.10 and 4.40 must be adequately addressed and were not in 
the most recent VA examinations and rating action.  In 
addition, the VA examiners did not render an opinion as to 
whether the veteran had functional impairment due to the 
service-connected wrist disabilities.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, 
the Board finds that these issues will be remanded for a more 
comprehensive VA medical examination which fully addressed 
the concerns expressed in the Joint Motion and in the Board's 
remand.  

Clarification of symptomatology

The Board also finds that VA medical examination is needed to 
determine what symptomatology is due to the service-connected 
disabilities  and which may be due to other causes.

The medical evidence shows that the veteran reported having 
symptoms of numbness in the third, fourth, and fifth fingers 
of the right hand.  A March 1999 neurological examination 
report indicates that nerve conduction findings implied 
damage to the sensory fibers of both the median and ulnar 
nerves, although the neurologist could not specify whether 
this damage was at the wrist, nerve root, or somewhere in 
between.  The neurologist indicated that there was evidence 
of nerve injury to some of the sensory and motor fibers on 
the right, with at least one finding pointing to the brachial 
plexus (shoulder region) at the site of the injury.  The 
neurologist leaned slightly in favor of finding that the 
veteran had damage to the nerves traversing his right 
shoulder resulting in numbness and pain of the right hand.  
However, the April 2000 VA examination report reflects a 
diagnosis of cervical neuropathy and the examiner indicated 
that such diagnosis supported the veteran's complaints for 
the most part.      

A June 1995 VA examination report indicates that the 
limitation of range of motion of the veteran's wrists  was 
not symptomatology due to the removal of ganglion cysts and 
that this would not lead to degenerative changes.  An April 
1996 bone scan revealed arthritis of the wrists.  The June 
1997 neurological examination report indicated that the 
veteran's reduced range of motion may be from mild irritation 
of his wrist tendons secondary to scar tissue.  A July 1997 
orthopedic examination report reflects an assessment of 
bilateral wrist pain of unknown etiology.  The examiner 
indicated that there was no objective evidence to suggest any 
physiological abnormalities other than minimal degenerative 
changes of the left wrist. An April 2000 VA examination 
report indicates that examination of the right wrist was 
normal.  The examiner indicated that the veteran's complaints 
of pain with movement at the right wrist had no anatomical 
basis.  

The Board finds that it is not clear from the medical 
evidence what symptomatology is due to the service-connected 
disabilities and what symptomatology is due to  non service-
connected wrist disabilities or is not due to any 
identifiable cause.  Therefore, another VA medical 
examination is needed.  

Accordingly, the case is REMANDED for the following actions: 

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment from 
all health care providers who may have 
treated the veteran for his right 
shoulder, right wrist and left wrist 
disabilities.  After securing any 
necessary authorization from the veteran, 
the RO should contact these health care 
providers in order to attempt to obtain 
copies of those treatment records which 
have not been previously secured.  
Regardless of whether the veteran 
responds, the RO should attempt to obtain 
any recent VA treatment records that may 
be available.   

2.  The veteran should be afforded a VA 
medical examination by the appropriate 
specialist to determine the nature and 
severity of the service-connected 
residuals of the dislocation of the right 
shoulder, postoperative, with traumatic 
arthritis; ganglion cyst, postoperative, 
of the left wrist; and ganglion cyst, 
postoperative, and sprain of the right 
wrist.  The veteran's VA claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner must indicate in the examination 
report that he or she has examined the 
claims folder.  The examiner should 
specify diagnoses for all current 
disabilities of the right shoulder and 
both wrists.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings any right shoulder 
and wrist disabilities found.  The 
examiner should respond to the following 
inquiries: 

(a)  What symptoms are due to the 
service-connected residuals of the 
dislocation of the right shoulder, 
postoperative, with traumatic arthritis; 
ganglion cyst, postoperative, of the left 
wrist; and ganglion cyst, postoperative, 
and sprain of the right wrist?  What 
symptoms are due to nonservice-connected 
disabilities of the right shoulder and 
wrists?  If certain symptomatology cannot 
be associated with any identified 
pathology, this should be so indicated in 
the examination report.

(b)  With respect to each of the tree 
service-connected disabilities under 
consideration, what are the ranges of 
motion?  What is the functional loss, if 
any, caused by the service-connected 
disabilities? In particular, is there 
functional loss due to pain, pain on 
movement, weakened movement, excess 
fatigability or incoordination on 
movement?  Does pain significantly limit 
functional ability during flare-ups or 
when the arm or shoulder is used 
repeatedly over time?  If functional loss 
is detected, what objective evidence 
supports this finding?  The functional 
loss should be expressed in terms of 
additional range of motion loss.   

(c)  Is there any clinical evidence to 
support the veteran's subjective 
complaints? 

(d)  What is the etiology of the right 
hand numbness and pain?  

All tests deemed to be necessary by the 
examiner should be conducted.  If the 
examiner determines that additional 
examination of the veteran or review of 
the veteran's medical records by another 
specialist is required to assist in 
formulating the opinions requested, such 
examination should be scheduled.  The 
examiner should provide complete 
rationale for all conclusions reached.  
The report of the examination(s) should 
be associated with the veteran's  VA 
claims folder.   

4.  Thereafter, the claims of entitlement 
to increased ratings for the service-
connected residuals of a dislocation of 
the right shoulder postoperative with 
traumatic arthritis; ganglion cyst, 
postoperative, of the left wrist; and 
ganglion cyst, postoperative, and sprain 
of the right wrist should be adjudicated 
by the RO.  Consideration should be given 
the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59, and the Court's holding 
in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
provided an opportunity to respond.  The 
Supplemental Statement of the Case must 
apprise the veteran of the applicable law 
and regulations pertaining to the claims 
at issue, as well as law and regulations 
pertinent to perfecting an appeal.  
Following issuance of the Supplemental 
Statement of the Case, the RO should 
conduct any further appellate proceedings 
as are established by relevant statute, 
regulation and precedent.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



